DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/16/2018 has been considered by the examiner.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 04/19/2021 is acknowledged.  The traversal is on the ground(s) that there are two criteria for a proper restriction requirement, namely: 1) the inventions must be independent or distinct; and 2) there must be a serious burden on the Examiner if restriction is not required.  Applicant submits that a search of the art for references related to the subject matter of the claims of Group I may likely uncover references related to the subject matter of Group II, and therefore the Examiner will not be seriously burdened.  This argument appears based on restriction practice in accordance with 37 CFR §§ 1.141-1.146; and it is not found persuasive because only U.S. national applications filed under 35 U.S.C. § 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "lead-free environmentally-friendly high-strength brass alloys".  The term "environmentally-friendly” in claim 1 is a relative term which renders the claim indefinite.  The term "environmentally-friendly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how damaging to the environment an alloy can be and be considered “environmentally-friendly”.
Claim 1 recites the limitation "lead-free environmentally-friendly high-strength brass alloys".  The term "high-strength” in claim 1 is a relative term which renders the claim indefinite.  The term "high-strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how the alloy is evaluated be considered “high-strength”.
Claim 1 recites the limitation "inputted into Magics 15.01 for layered processing".  Claim 1 contains the trademark Magics 15.01.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is 
Claim 1 recites the limitation "RPPath".  Claim 1 contains the trademark RPPath.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe software and, accordingly, the identification/description is indefinite.
Claim 1 recites the limitation "the above steps are repeated until content of oxygen".  It is unclear if all of the above limitations, starting with milling, are repeated, or if some subset of limitations is repeated.  
Claim 1 recites the limitation "the laser forming process".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the laser forming process".  It is unclear what is meant by the laser forming process.  It is unclear which process steps are part of the laser forming process and which are not.  
Claim 1 recites the limitation "the brass alloy powder with a thickness of 50-100 µm".  It is unclear what is being modified by the thickness.  It is unclear if the thickness refers to the powder particles or the layer of powder.  
Claim 1 recites the limitation "according to set processing parameters based on the computer-designed slice shape and laser scanning strategy".  The relationship between the computer-designed slice shape and laser scanning strategy and the processing parameters is unclear.  It is unclear which parameters are effected.  For example, the amount of oxygen in the forming chamber is a processing parameter, however it is kept to be always lower than 100 ppm during the laser forming process regardless of the computer-designed slice shape and laser scanning strategy.  
Claim 1 recites the limitation "the brass powder with the same thickness as the lowered thickness of the stainless steel substrate is again pre-spread on the molten layer of the brass alloy".  It is unclear what is being modified by the thickness.  It is unclear if the thickness refers to the powder particles or the layer of powder.  
Claim 1 recites the limitation "the spread brass alloy powder".  It is unclear if the spread brass alloy powder is the same as or different than the pre-spread brass alloy powder.  
Claim 1 recites the limitation “the spread brass alloy powder is again subjected to laser scanning".  It is unclear when the spread brass alloy powder was first subjected to laser scanning.  
Claim 1 recites the limitation “the spread brass alloy powder is again subjected to laser scanning, with only one laser scanning required for each layer".  This limitation 
Claim 1 recites the limitation "the step (5) is repeated".  Step 5 requires that a laser is used to melt the pre-spread layer, then the substrate is lowered, next a new layer is pre-spread, and finally the spread brass alloy powder is again subjected to laser scanning.  The first and last steps of (5) are laser scanning, meaning that each layer would be scanned twice.  However, (5) also requires that only one laser scanning is required for each layer.  Accordingly this limitation contradicts the limitation above it.  The scope of protection sought is unclear.  
Claims 2-9 are rejected due to their dependence on rejected claim 1.  
Claim 4 recites the limitation "S-type".  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05 B 3 (E).  
Claim 5 recites the limitation “the model of the selective laser melting forming device is Dimetal 280".  Claim 1 contains the trademark Dimetal.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a selective laser melting forming device and, accordingly, the identification/description is indefinite.
Claim 7 recites the limitation “the laser is an SPI fiber laser".  Claim 1 contains the trademark SPI.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a laser and, accordingly, the identification/description is indefinite.
Claim 9 recites the limitation "the lead-free environmentally-friendly high-strength brass alloy additive".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation “can be used in various mechanical manufacturing fields such as sanitary ware, hardware decoration, radiators, electronic communication, cryogenic pipeline, and pressure resistant equipment".  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation various mechanical manufacturing fields, and the claim also recites sanitary ware, hardware decoration, radiators, electronic communication, cryogenic pipeline, and pressure resistant equipment which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Claims 2 and 7-8 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation “the main process parameters are as follows".  Claim 2 depends on claim 1.  Claim 1 recites the limitation "according to set processing parameters based on the computer-designed slice shape and laser scanning strategy".  Claim 2 fails to include all the limitations of the claim upon which it depends because processing parameters are set, rather than based on the computer-designed slice shape and laser scanning strategy.  Applicant may cancel the claim(s), amend the 
Claim 7 recites the limitation “a wavelength of 1090 nm, a maximum power of not less than 160 W, and a focused spot diameter of 30-70 µm".  Claim 7 depends on claim 1.  Claim 1 recites the limitation "according to set processing parameters based on the computer-designed slice shape and laser scanning strategy".  Claim 7 fails to include all the limitations of the claim upon which it depends because processing parameters are set, rather than based on the computer-designed slice shape and laser scanning strategy.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 8 recites the limitation “the input power P of the laser satisfies P > 150 W, the laser scanning speed v satisfies v < 500 mm/s, the laser scanning pitch h satisfies h = 60-90 m, the thickness t by which the stainless steel substrate is lowered satisfies t = 20-40 pm, and the energy input density E satisfies E = P/vxhxt and 333 < E < 416 J/mm3".  Claim 8 depends on claim 1.  Claim 1 recites the limitation "according to set processing parameters based on the computer-designed slice shape and laser scanning strategy".  Claim 8 fails to include all the limitations of the claim upon which it depends because processing parameters are given limitations that are not based on the computer-designed slice shape and laser scanning strategy.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over I. Gibson, D.W. Rosen, and B. Stucker, Additive Manufacturing... Technologies, DOI 10.1007/978-1-4419-1120-9_1, Springer Science+Business Media, LLC 2010 (Gibson) in view of Xu et al. (US 20110104000 A1), previously cited, Ting et al. (US 6,500,583 B1), and O'Neill et al. (US 20040191106 A1).
Regarding claims 1, 3, and 5-6, Art is being applied to the claims as best understood in light of the 112 rejections above.  Gibson teaches “the basic concepts of Additive Manufacturing” (which reads upon “an additive manufacturing method”, as recited in the instant claim; page 2).  Gibson teaches that “nearly every AM technology uses the STL file format” (page 44).  Gibson teaches that “STL is a simple way of describing a CAD model in terms of its geometry alone” (which reads upon “a 3D model of structural parts to be prepared is built”, as recited in the instant claim; page 44).  Gibson teaches that “STL file repair software, like the MAGICS software from the Belgian company Materialise [1], is used when there are problems with the file generated by the CAD system that may prevent the part from being built correctly” (which reads upon “inputted into Magics 15.01 for layered processing”, as recited in the instant claim; page 44).  Gibson teaches “the use of this type of algorithm for tool-path generation” (which reads upon “the processed data are inputted into laser scanning path generation software of RPPath to generate a print file”, as recited in the instant claim; page 409).  Gibson teaches that “Selective Laser Sintering will be described as 

Xu teaches a lead-free, bismuth- free free-cutting silicon brass alloy with high zinc which preferably comprises 35.0 to 42.0 wt % Zn, 0.1 to 1.5 wt % Si, 0.03 to 0.3 wt % Al, 0.01 to 0.36 wt % P, 0.01 to 0.1 wt % Ti, 0.001 to 0.05 wt % rare earth metals selected from the group consisting of La and Ce, 0.05 to 0.5 wt % Sn, and/or 0.05 to 0.2 wt % Ni, and the balance being Cu and unavoidable impurities (abstract).  Xu teaches that “the invented alloy is excellent in castability, weldability, cuttability, electroplating properties, corrosion resistance, mechanical properties” (abstract).  Xu teaches that “the advantages of the invented alloy include, but are not limited to: excellent castability and weldability, satisfactory performance in processes such as casting, forging, welding, sawing, lathing, milling, drilling, polishing and electroplating, and desirable properties for faucet bodies including stress corrosion and salt spray corrosion resistance, dezincification corrosion resistance, low Pb release amounts, low Sb release amounts, low water leakage, and improved mechanical performance and hardness” (paragraph [0037]).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I). Here, the claimed 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the alloy of Xu in the SLS process of Gibson to create a product with desirable properties for faucet bodies including stress corrosion and salt spray corrosion resistance, dezincification corrosion resistance, low Pb release amounts, low Sb release amounts, low water leakage, and improved mechanical performance and hardness.  
Gibson teaches using spherical powders.  One of ordinary skill in the art would understand that the spherical powders of Gibson are of a suitable particle size suitable for additive manufacturing.  Gibson is silent regarding milling and a gas atomization method is used to prepare brass alloy powder, with the obtained brass alloy powder sieved.  
Ting is similarly concerned with alloy powder (column 12, line 40).  Ting teaches that “crushing or fracturing of the powder, by use of a Gilson laboratory-scale ball mill with an about 5 cm (2 inch) steel ball in an argon-filled glove box for about five minutes to be a beneficial means of attaining the desired result” (column 8, lines 30-46).  Ting teaches that “fluid atomization, particularly gas atomization, offers at least two benefits” (column 10, lines 60-67).  Ting teaches that “first, atomization has the potential of providing very fine discreet particles” (column 10, lines 60-67).  Ting teaches that “second, which reads on claim 3).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add milling and gas atomization to the method Gibson as taught by Ting to obtain a starting material with improved properties.  
Gibson teaches a build platform as stated above.  Gibson is silent regarding the material the build platform is made of, specifically stainless steel.  Regarding the subject limitation, in order to carry out the invention of Gibson, it would have been necessary and obvious to look to the prior art for exemplary materials used as build platforms in SLS processes.  O'Neill provides this teaching.  O'Neill teaches that arrays of CoCr coupons were built onto a stainless steel substrate (paragraph [0053]).  O'Neill teaches 2.5 mm thick stainless steel substrates (paragraph [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the SLS method using a stainless steel build platform, as taught by O’Neill, because stainless steel is predictably suitable for SLS build platform applications.  
Regarding claim 2, modified Gibson teaches the method of claim 1 as stated above.  Ting teaches that “after melting fully and removing dross if present, the crucible was tilted above a heated tundish to initiate pouring of the melt and start the atomization process” (column 12, lines 8-39).  Ting teaches that “the melt flows into the tundish and out from an opening at the bottom of the tundish” (column 12, lines 8-39).  Ting teaches that “a ceramic nozzle helps guide the melt downward to the atomizing gas (argon)” (column 12, lines 8-39).  Ting teaches that “the melt is disrupted by the impact of the high pressure atomizing gas that results in forming millimeter and sub-millimeter size melt droplets” (column 12, lines 8-39).  Ting teaches that “the high pressure fluid (atomizing gas) rapidly expands out from the atomizer nozzle as it accelerates to supersonic speed, thereby cooling the gas to below freezing temperature. In this manner, the atomizing fluid not only atomized the molten metal into millions of minute droplets, it also rapidly quenches, or solidifies, the metal droplets” (column 12, lines 8-39).  Modified Gibson discloses the claimed invention except for the melting temperature is from 1150°C to 1300°C, the melting time is 30-60 min, and the metal liquid is sprayed at a flow rate of 5-10 kg/min under a pressure of 2.5-5 MPa.  It should be noted that the parameters are result effective variables.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the gas atomization with the parameters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 4, modified Gibson teaches the method of claim 1 as stated above.  Gibson teaches that “typical PBF machine includes 2 galvanometers (one for PBF is powder bed fusion).  Gibson teaches that “scanning often occurs in 2 modes, contour mode and fill mode” (page 133).  Gibson teaches that “rest of the cross-section is then scanned using a rastering technique whereby one axis is incrementally moved a laser scan width, and the other axis is continuously swept back and forth across the part being formed” (page 133).  
Regarding claims 7-8, modified Gibson teaches the methods of claim 1 and 6 as stated above.  Regarding the powder spreading device, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  MPEP 2144.06 II.  Modified Gibson discloses the claimed invention except for a wavelength of 1090 nm, a maximum power of not less than 160 W, and a focused spot diameter of 30-70 m and the input power P of the laser satisfies P > 150 W, the laser scanning speed v satisfies v < 500 mm/s, the laser scanning pitch h satisfies h = 60-90 m, the thickness t by which the stainless steel substrate is lowered satisfies t = 20-40 pm, and the energy input density E satisfies E = P/vxhxt and 333 < E < 416 J/mm3.  It should be noted that the parameters are result effective variables.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the gas atomization with the parameters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Additionally, as stated above, the required relationship between these parameters and the computer-designed slice shape and laser scanning strategy is unclear.  
Regarding claim 9, modified Gibson teaches the method of claim 1 as stated above.  The Examiner notes that the phrase following the word “can” in line 3 are optional and do not further limit the claim.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA JANSSEN/Examiner, Art Unit 1733